United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2417
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Steven M. Evans

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: December 2, 2013
                              Filed: December 9, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Steven Evans, who was found incompetent to proceed on a criminal charge
involving kidnapping his children, appeals the district court’s1 order committing him


      ¹The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri, adopting the report and recommendations
to the custody of the Attorney General under 18 U.S.C. § 4246, which provides for the
hospitalization of a person due for release but found by clear and convincing evidence
after a hearing to be suffering from a mental disease or defect such that his release
would be dangerous. Having carefully reviewed the record and Evans’s counseled
and pro se arguments, we conclude that the district court’s findings in support of the
commitment order are not clearly erroneous. See United States v. Williams, 299 F.3d
673, 676-78 (8th Cir. 2002). Accordingly, we affirm. See 8th Cir. R. 47B. We also
grant counsel’s motion to withdraw.
                         ______________________________




of the Honorable David P. Rush, United States Magistrate Judge for the Western
District of Missouri.

                                         -2-